Citation Nr: 0709988	
Decision Date: 04/05/07    Archive Date: 04/16/07

DOCKET NO.  05-00 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to a disability evaluation in excess of 30 
percent for psoriasis of the scalp. 

3.  Whether new and material evidence was received to reopen 
the claim for service connection for a back disability.  

4.  Whether new and material evidence was received to reopen 
the claim for service connection for chloracne due to 
exposure of herbicides.  

5.  Whether new and material evidence was received to reopen 
the claim for service connection for herpes simplex of the 
penis.   

6.  Whether new and material evidence was received to reopen 
the claim for service connection for tumors due to exposure 
to herbicides.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1966 to November 
1968.     

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied entitlement to service connection 
for hypertension, assigned a 30 percent rating to the 
psoriasis of the scalp, and determined that new and material 
evidence had not been received to reopen the claims for 
service connection for a back disability, chloracne due to 
herbicide exposure, herpes simple of the penis, and tumors 
due to herbicide exposure. 

In the August 2005 supplemental statement of the case, the RO 
reopened the claim for service connection for a back 
disability and adjudicated the claim on the merits.  The 
claim was denied.  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  Thus, the Board will determine whether new 
and material evidence has been submitted to reopen the claim 
for service connection for a back disability.   

The Board notes that a June 2003 rating decision denied 
entitlement to an increased rating for post traumatic stress 
disorder.  The veteran was notified of this decision and he 
filed a notice of disagreement in August 2003.  A statement 
of the case was issued in September 2003.  However, the 
veteran did not file a substantive appeal, and this issue was 
not certified for appeal.  This issue is not before the Board 
for appellate consideration.  See 38 C.F.R. § 20.200.  

In January 2007, the veteran revoked his appointment of the 
National Association of Black Veterans, Inc., to act as his 
representative before VA, and he also appointed the Texas 
Veterans Commission as his new representative.


FINDINGS OF FACT

1.  There is no competent evidence of hypertension in service 
or competent evidence which relates the hypertension to 
service.  

2.  The service-connected psoriasis affects 25 percent of the 
exposed area of the  body and it does not require the use of 
systemic therapy or affect more than 40 percent of the entire 
body or the exposed areas of the body.  

3.  The service-connected psoriasis is not manifested by 
visible or palpable tissue loss, gross distortion or 
asymmetry of two features or paired sets of features, scars, 
missing soft tissue, or indurated or inflexible skin.     

4.  An August 2000 Board decision determined that new and 
material evidence had not been received to reopen the claim 
for service connection for a back disability.  

5.  Evidence received since the August 2000 Board decision is 
either not new, or it does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a back disability when this evidence 
is considered by itself or in connection with the evidence 
previously assembled. 

6.  A July 2001 rating decision determined that new and 
material evidence had not been received to reopen the claim 
for service connection for chloracne due to herbicide 
exposure.  

7.  Evidence received since the July 2001 rating decision is 
not new, or it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for chloracne due to herbicide exposure 
when this evidence is considered by itself or in connection 
with the evidence previously assembled.       

8.  Service connection for a herpes simplex of the penis was 
denied in a December 1969 rating decision.  

9.  Evidence received since the December 1969 rating 
decision, while new, does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for herpes simplex of the penis when this 
evidence is considered by itself or in connection with the 
evidence previously assembled.       

10.  Service connection for tumors due to herbicide exposure 
was denied in a June 1996 rating decision.

11.  Evidence received since the June 1996 rating decision is 
not new, or it does not relate to an unestablished fact 
necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for tumors due to herbicide exposure when 
this evidence is considered by itself or in connection with 
the evidence previously assembled.       


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

2.  The criteria for a disability evaluation in excess of 30 
percent for psoriasis of the scalp have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7800 to 7805, 7816 (2006).   


3.  Evidence added to the record since the August 2000 Board 
decision is not new and material; thus, the claim of 
entitlement to service connection for a back disability is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. §§ 3.156, 20.1100 (2006). 

4.  Evidence added to the record since the July 2001 rating 
decision is not new and material; thus, the claim of 
entitlement to service connection for chloracne due to 
herbicide exposure is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2006). 

5.  Evidence added to the record since the December 1969 
rating decision is not new and material; thus, the claim of 
entitlement to service connection for herpes simplex of the 
penis is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2006). 

6.  Evidence added to the record since the June 1996 rating 
decision is not new and material; thus, the claim of 
entitlement to service connection for tumors due to herbicide 
exposure is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The claims to reopen before the Board were received at the RO 
in April 2003.  The regulatory amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), definition of new and material evidence, which 
became effective August 29, 2001.  In this case, the revised 
provisions of 38 C.F.R. § 3.156(a) are applicable.  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in October 2003, prior to the 
initial adjudication of the claims in March 2004.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate a claim to reopen and a claim for 
service connection, as well as what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his claim 
to the RO.  The content of the letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

Regarding the claim for an increased rating for psoriasis, 
the RO provided a VCAA notice letter to the veteran in 
February 2005.  The letter notified the veteran of what 
information and evidence must be submitted to substantiate a 
claim for an increased rating, as well as what information 
and evidence must be provided by the veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).    

Although the February 2005 VCAA notice letter was provided to 
the veteran subsequent to the initial AOJ unfavorable 
decision, the Board finds that there is no prejudice to the 
veteran.  After the February 2005 VCAA notice was provided, 
the veteran had over one year to respond to the notice and 
submit additional evidence in support of his claim before the 
claim was certified to the Board.  The claim was 
readjudicated in August 2005.  The Board points out that the 
veteran has not alleged any prejudice.  The Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.      

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
and a claim to reopen.  Regarding elements (4) and (5) 
(degree of disability and effective date), the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  In that regard, as the Board concludes 
below that the claims are not reopened and the service 
connection and increased ratings claims are denied, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  The record 
fails to show prejudicial error as to timing or content of 
the VCAA notice.    

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim to reopen, and that the 
duty to assist requirements have been satisfied.  The VCAA 
imposes a duty upon VA to seek relevant treatment records in 
all cases.  38 C.F.R. § 3.159(c)(1)-(3).  Until a claim is 
reopened, VA does not have a duty to provide a medical 
examination or obtain a medical opinion.  See 38 C.F.R. 
§ 3.159(c)(1).  The RO obtained VA treatment records from the 
VA medical facilities in North Texas dated from January 2000 
to June 2003.  There is no identified relevant evidence that 
has not been accounted for.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection and 
claim for an increased rating, and the duty to assist 
requirements have been satisfied.  All available service 
medical records were obtained.  VA treatment records dated 
from January 2000 to June 2003 from the North Texas VA 
medical facilities have been obtained.  There is no 
identified relevant evidence that has not been accounted for.    

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  Regarding the claim for 
service connection for hypertension, there is no competent 
evidence of hypertension in service or an association between 
the current hypertension and service.  Therefore, a VA 
examination is not warranted.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  

The Board has considered the applicability of Charles v. 
Principi, 16 Vet. App. 370 (2002), wherein the Court held 
that, under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge.  However, hypertension is 
not of the nature of a disability to which veteran's lay 
description of symptoms can establish the presence of a 
disability.  As will be discussed in greater detail below, a 
diagnosis of hypertension is based on the results of specific 
diagnostic testing.  As there is no competent evidence of an 
association between the current hypertension and service, the 
Board finds that a VA examination is not warranted.  

Regarding the claim for an increased rating for psoriasis, 
the Board notes that the veteran was afforded a VA 
dermatology examination in August 2005 to determine the 
nature and severity of the psoriasis of the scalp.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Hypertension.

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a cardiovascular disorder became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The veteran asserts that his current hypertension first 
manifested in service.  The competent medical evidence of 
record establishes that the veteran currently has 
hypertension.  The VA treatment records dated from August 
2000 to June 2003 show that the veteran has hypertension and 
he is currently taking medication for this disorder.  

There is no competent evidence of a diagnosis of hypertension 
in service.  Service medical records show that upon 
enlistment examination in December 1966, the veteran's blood 
pressure reading was 120/72.  Upon physical examination in 
August 1967, the veteran's first blood pressure reading was 
150/100.  The recheck blood pressure reading was 130/88.  
Upon separation examination in November 1968, the veteran's 
blood pressure reading was 140/84.  Hypertension was not 
diagnosed in service.  The Board notes that in the VA's 
Schedule for Rating Disabilities, Diagnostic Code 7101 
defines hypertension as diastolic blood pressure 
predominantly 90 mm. or greater and isolated systolic 
hypertension as systolic blood pressure as predominantly 160 
mm. or greater with diastolic blood pressure of less than 90 
mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.     

There is no evidence of a diagnosis of hypertension within 
one year of service separation.  A November 1969 VA 
examination report indicates that the veteran's blood 
pressure reading was 136/88.  There was no diagnosis of 
hypertension upon examination.  Thus, service connection on a 
presumptive basis is not warranted.  

There is no competent evidence of a link between the current 
hypertension and service.  The competent evidence of record 
shows that the first evidence of a diagnosis of hypertension 
is in an August 2000 VA treatment record.  There is a 
notation of elevated blood pressure readings in an August 
1996 VA treatment record.  The blood pressure readings were 
138/99 and 157/102, but there was no diagnosis of 
hypertension, and no suggestion that the elevated readings 
were related to service.  

In summary, there is no competent evidence which relates the 
hypertension to any injury, incident, or disease in service 
and there is no competent evidence which establishes a 
diagnosis of hypertension within one year after service 
separation.  As such, the preponderance of the evidence is 
against the claim for service connection for hypertension, 
and the claim is denied.  Gilbert, 1 Vet. App. at 54.  

III.  Entitlement to a disability evaluation in excess of 30 
percent for psoriasis of the scalp.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

Under Diagnostic Code 7816, psoriasis, a 10 percent 
evaluation is warranted for psoriasis if at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or if intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12- month period.  A 30 percent evaluation may be assigned 
for psoriasis with 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or if systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is required for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  A 60 
percent evaluation may be assigned for psoriasis with more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or if constant or near- constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7816.  

Diagnostic Code 7816 also indicates that the psoriasis may be 
rated as disfigurement of the head, face, or neck under 
Diagnostic Code 7800 or as scars under Diagnostic Codes 7801 
to 7805, depending on the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Code 7816.

Under Diagnostic Code 7800 (2006), disfigurement of the head, 
face, or neck, a 10 percent rating is warranted when the 
veteran experiences one characteristic of disfigurement.  A 
30 percent rating is warranted if the veteran has visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or the veteran exhibits two or three of the 
aforementioned characteristics of disfigurement.  A 50 
percent rating is warranted for visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  An 80 percent 
rating is warranted with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).

The 8 characteristics of disfigurement for the purposes of 
evaluation under § 4.118 are : 
        Scar of 5 inches or more (13 or more cm) in length; 
        Scar at least one quarter inch (0.6 cm) wide at its 
widest part; 
        Surface contour of scar elevated or depressed on 
palpation; 
        Scar adherent to underlying tissue; 
Skin hypo- or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.); 
Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.); 
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and 
Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  
        38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7801.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note 2.  

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.  

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable.  
38 C.F.R. § 4.118, Diagnostic Code 7803.  

Scars which are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804, Note 1.  Other scars are rated based upon 
limitation of function of affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805.

Analysis

The RO assigned a 30 percent evaluation to the service-
connected psoriasis under the provisions of Diagnostic Code 
7816.    

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate, or more nearly approximate, the 
requisite objective manifestations for the assignment of a 
disability evaluation in excess of 30 percent for the 
service-connected psoriasis under Diagnostic Code 7816.  

The medical evidence shows that the psoriasis affects the 
veteran's scalp.  The February 2004 VA examination report 
indicates that there were no lesions present except to the 
scalp area.  The scalp area had patches of hyper and hypo 
pigmentation covering the entire scalp area.  The percent of 
the exposed body involved was 25 percent.  The percent of 
total body involved was 4.5 percent.  The examiner indicated 
that the veteran reported having tenderness of the scalp 
area.  It was noted that the veteran did not report any 
systemic or neurological symptoms.  There was no diagnosis of 
any neoplasms.  The veteran reported that if he kept his head 
shaved, it seemed to control the psoriasis.   

There is no objective evidence that the psoriasis affects 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected.  There is no evidence of 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  There is no evidence that the veteran 
is currently using medication to treat the psoriasis.  
Therefore, the Board concludes that a disability evaluation 
in excess of 30 percent is not warranted under Diagnostic 
Code 7816.

Pursuant to Diagnostic Code 7800, a 50 percent rating could 
be assigned for disfigurement of the head, face or neck if 
there is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or with four or five characteristics of 
disfigurement.  The evidence, however, demonstrates no tissue 
loss or gross distortion of features.  At most, there are two 
characteristics of disfigurement, hyper and hypo pigmented 
skin on the scalp and abnormal skin texture.  The current 
rating of 30 percent contemplates two characteristic of 
disfigurement.  Therefore, a disability evaluation in excess 
of 30 percent is not warranted under Diagnostic Code 7800.  
See 38 C.F.R. § 4.118, Diagnostic Code 7800.

A higher disability rating is not warranted under Diagnostic 
Codes 7803 to 7805 because there is no evidence that the 
psoriasis causes scarring.  Diagnostic Codes 7801 and 7802 
are not for application because the service-connected 
psoriasis affects the head.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801 to 7805.    

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability evaluation in excess of 30 
percent is not warranted for the service-connected psoriasis.  
The preponderance of the evidence is against the veteran's 
claim and the claim is denied. 

IV.  New and Material Evidence Claims

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Whether new and material evidence was received to reopen the 
claim for service connection for a back disability.  

In an August 1970 rating decision, the RO denied the claim 
for entitlement to service connection for a back disability 
on the basis that there was no current back disability.  The 
veteran was notified of the decision and he filed a notice of 
disagreement.  A statement of the case was issued in August 
1970.  However, the veteran did not submit a substantive 
appeal.  Therefore, the decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In an August 2000 Board decision, the Board determined that 
new and material evidence had not been received to reopen the 
claim for service connection for a back disability.  The 
veteran was notified of this decision and he did not file an 
appeal.  In general, Board decisions which are unappealed 
become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.   

The evidence of record at the time of the August 2000 Board 
decision consisted of the veteran's service medical records; 
a November 1969 VA examination report; VA treatment records 
dated in August 1972, August 1973, October 1973, April 1980, 
April 1981, December 1981, August 1982, May 1998, June 1998, 
and August 1996; a July 1980 VA dermatologic examination 
report; a social worker statement dated in July 1995; a May 
1996 neuropsychiatric evaluation report; a November 1997 
statement by Dr. J.S.; an August 1997 audiometric evaluation 
report; a November 1998 VA psychiatric examination report, 
and service certificates.   

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In May 2003, the veteran filed a claim to reopen.  The 
evidence submitted since the August 2000 Board decision 
consists of VA treatment records dated from January 2000 to 
June 2003; VA psychiatric examination reports dated in April 
2001 and June 2003; lay statements dated in August 2001 and 
February 2002; a social worker statement dated in January 
2002; service certificates; a February 2004 VA dermatologic 
examination report; and an August 2005 VA spine examination.    

The service certificates are duplicative of the evidence that 
was of record and considered at the time of the August 2000 
Board decision.  This evidence is cumulative and redundant.  
Therefore, this evidence is not new.  

The VA treatment records dated from January 2000 to June 
2003; VA psychiatric examination reports dated in April 2001 
and June 2003; lay statements dated in August 2001 and 
February 2002; a social worker statement dated in January 
2002; and the February 2004 VA dermatologic examination 
report while new, are not material.  This medical evidence 
does not address or mention the veteran's back disability.  
This evidence does not show that the current back disability 
is medically related to service; medical nexus is an 
unestablished fact necessary to substantiate the claim.  This 
evidence does not raise a reasonable possibility of 
substantiating the claim.  This evidence does not raise any 
possibility of substantiating the claim.  Therefore, this 
evidence is not material.  

The October 2000 VA treatment indicates that x-ray 
examination revealed degenerative joint disease of the lumbar 
spine.  The August 2005 VA examination report indicates that 
the VA examiner opined that the veteran's back disability was 
not caused by or the result of military service. The examiner 
stated that in view of the trauma that occurred after 
service, increased weight gain of 67 pounds, and the 
veteran's current age of 59, and the fact that the separation 
examination did not record any chronic or acute lumbar spine 
disability, the examiner opined that the veteran's current 
spine disability was not related to service but is related to 
age, weight, and the posttraumatic injury which occurred 
after service.  

This evidence, while new, is not material.  While this 
evidence does relate to an unestablished fact necessary to 
substantiate the claim, it does not raise a reasonable 
possibility of substantiating the claim.  This evidence does 
establish that the veteran has a current back disability, but 
it does not establish that the back disability is medically 
related to service.  In fact, the evidence establishes that 
there is no medical relationship between the back disability 
and service and the back disability is related to the 
veteran's age, weight and a post-service injury.  The Board 
notes that 38 C.F.R. § 3.156(a) indicates that the new and 
material evidence must raise a reasonable possibility of 
substantiating the claim.  In the present case, the evidence 
does not raise any possibility of substantiating the claim 
and this evidence supports the denial of the claim.  
Therefore, this evidence is not material.   

In conclusion, the Board finds that the evidence received 
since the August 2000 Board decision is not new and material, 
and the claim is not reopened.



Whether new and material evidence was received to reopen the 
claim for service connection for chloracne due to exposure of 
herbicides.  

In an April 1994 rating decision, the RO denied the claim for 
entitlement to service connection for chloracne due to 
herbicide exposure on the basis that there was no evidence of 
chloracne in service or within one year of exposure to 
herbicides.  The veteran was notified of the decision in 
April 1994.  He did not appeal this decision, and it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a July 2001 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claim for service connection for chloracne due to herbicide 
exposure.  The evidence of record at the time of the decision 
consisted of the veteran's service medical records; a 
November 1969 VA examination report; VA treatment records 
dated in August 1972, August 1973, October 1973, April 1980, 
April 1981, August 1982, December 1981, August 1996, May 
1998, June 1998, and from January 2000 to March 2001; a July 
1980 VA examination report; a lay statement dated in June 
1980; a social worker statement dated in July 1995; service 
certificates; a May 1996 neuropsychiatric evaluation report; 
an August 1997 audiometric evaluation report; a November 1997 
treatment record from Dr. J.S.; and a VA psychiatric 
examination report dated in November 1998.  The veteran was 
notified of the decision in July 2001.  He did not appeal 
this decision, and it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In April 2003, the veteran filed a claim to reopen.  The 
evidence submitted since the July 2001 rating decision 
consists of VA treatment records dated from February 2001 to 
June 2003; lay statements dated in August 2001 and February 
2002; a social worker statement dated in January 2002; 
service certificates; a VA psychiatric examination report 
dated in June 2003; a February 2004 VA dermatology 
examination report; and an August 2005 VA spine examination 
report.  

The service certificates and the VA treatment records dated 
in February 2001 are duplicative of the evidence that was of 
record and considered at the time of the July 2001 rating 
decision.  This evidence is cumulative and redundant.  
Therefore, this evidence is not new.  

The VA treatment records dated from April 2001 to June 2003; 
lay statements dated in August 2001 and February 2002; a 
social worker statement dated in January 2002; a VA 
psychiatric examination report dated in June 2003; a February 
2004 VA dermatology examination report; and an August 2005 VA 
spine examination report while new, are not material.  This 
evidence does not address or mention whether the veteran has 
chloracne due to herbicide exposure.  This evidence does not 
provide any competent evidence which establishes that the 
veteran had chloracne in service or within a year from 
exposure to herbicides, or that he otherwise has chloracne 
that is etiologically related to exposure to herbicides in 
service,.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Thus, the new evidence does not relate to this 
unestablished fact which is necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.  This evidence does not raise any 
possibility of substantiating the claim.  Therefore, this 
evidence is not material.  

In conclusion, the Board finds that the evidence received 
since the July 2001 rating decision is not new and material, 
and the claim is not reopened.

Whether new and material evidence was received to reopen the 
claim for service connection for herpes simplex of the penis.   

In a December 1969 rating decision, the RO denied the claim 
for entitlement to service connection for herpes simplex of 
the penis.  The evidence of record at the time of the 
decision consisted of the veteran's service medical records 
and a November 1969 VA examination report.  The RO held that 
there was no evidence of herpes simplex of the penis in 
service and there was no evidence of a relationship between 
the current herpes simplex and service.  The veteran was 
notified of the decision in December 1969.  He did not appeal 
this decision, and it became final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In April 2003, the  veteran filed a claim to reopen.  The 
evidence submitted since the December 1969 rating decision 
consists of VA treatment records dated in August 1972, August 
1973, October 1973, April 1980, April 1981, August 1982, 
December 1981, August 1996, May 1998, June 1998, and from 
January 2000 to June 2003; a July 1980 VA examination report; 
lay statements dated in June 1980, August 2001 and February 
2002; social worker statements dated in July 1995 and January 
2002; service certificates; a May 1996 neuropsychiatric 
evaluation report; an August 1997 audiometric evaluation 
report; a November 1997 treatment record from Dr. J.S.; VA 
psychiatric examination reports dated in November 1998, April 
2001, and June 2003; a February 2004 VA dermatology 
examination report, and an August 2005 VA spine examination 
report.  

VA treatment records dated in August 1972, August 1973, April 
1980, April 1981, August 1982, August 1996, May 1998, June 
1998, and from January 2000 to June 2003; lay statements 
dated in June 1980, August 2001 and February 2002; social 
worker statements dated in July 1995 and January 2002; 
service certificates; a May 1996 neuropsychiatric evaluation 
report; an August 1997 audiometric evaluation report; a 
November 1997 treatment record from Dr. J.S.; VA psychiatric 
examination reports dated in November 1998, April 2001, and 
June 2003; and an August 2005 VA spine examination report 
while new, are not material.  This evidence does not address 
or mention herpes simplex or any other skin disorder of the 
penis.  This evidence is not relevant to the claim for 
service connection for herpes simplex of the penis.  This 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  This evidence does 
not raise any possibility of substantiating the claim.  Thus, 
this evidence is not material.  

The July 1980 VA examination report; the VA treatment record 
dated in October 1973; the VA treatment records dated in 
December 1981 including an Agent Orange examination; and the 
February 2004 VA dermatology examination report, while new, 
is not material because it does not relate to an 
unestablished fact necessary to substantiate the claim and it 
does not raise a reasonable possibility of substantiating the 
claim.  The claim was previously denied because there was no 
evidence of herpes simplex in service and there was no 
evidence of a relationship or link between the herpes simplex 
and service.  This evidence shows that the veteran's skin was 
examined, but herpes simplex of the penis was not diagnosed.  
The July 1980 VA examination report notes that the veteran 
reported having lesions on his penis but no lesions were 
detected upon examination.  The October 1973 VA treatment 
record notes that there was no psoriasis on the penis.  
Herpes simplex was not diagnosed.  The December 1981 Agent 
Orange examination did not detect herpes simplex.  The 
February 2004 VA dermatologic examination addressed the 
veteran's psoriasis of the scalp and did not establish a 
current diagnosis of herpes simplex.  The VA treatment 
records and examination reports do not provide any competent 
evidence which shows that the herpes simplex first manifested 
in service or is related to service; service incurrence and 
nexus to service are unestablished facts necessary to 
substantiate the claim.  This evidence does not raise a 
reasonable possibility of substantiating the claim.  This 
evidence does not raise any possibility of substantiating the 
claim.  Therefore, this evidence is not material.  

In conclusion, the Board finds that the evidence received 
since the December 1969 rating decision is not new and 
material, and the claim is not reopened.

Whether new and material evidence was received to reopen the 
claim for service connection for tumors due to exposure to 
herbicides.

In a June 1996 rating decision, the RO denied the claim for 
entitlement to service connection for tumors due to herbicide 
exposure on the basis that there was no evidence of tumors 
due to a disease listed at 38 C.F.R. § 3.309(e) (which lists 
the presumptive diseases due to herbicide exposure).  The 
veteran was notified of the decision in June 1996.  He did 
not appeal this decision, and it became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The evidence of record at the time of the June 1996 decision 
consisted of the veteran's service medical records; a 
November 1969 VA examination report; VA treatment records 
dated in August 1972, August 1973, October 1973, April 1980, 
April 1981, August 1982, and December 1981; a July 1980 VA 
examination report; a lay statement dated in June 1980; a 
social worker statement dated in July 1995; service 
certificates; and a May 1996 neuropsychiatric evaluation 
report. 

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In April 2003, the veteran filed a claim to reopen.  The 
evidence submitted since the June 1996 rating decision 
consists of VA treatment records dated in August 1996, May 
1998, June 1998, and from January 2000 to June 2003; a 
November 1997 statement by Dr. J.S.; an August 1997 
audiometric evaluation report; VA psychiatric examination 
reports dated in November 1998, April 2001, and June 2003; 
lay statements dated in August 2001 and February 2002; a 
social worker statement dated in January 2002; service 
certificates; a February 2004 VA dermatology examination 
report; and an August 2005 VA spine examination report.  

The service certificates are duplicative of the evidence that 
was of record and considered at the time of the June 1996 
rating decision.  This evidence is cumulative and redundant.  
Therefore, this evidence is not new.  

The VA treatment records dated in August 1996, May 1998, June 
1998, and from January 2000 to June 2003; a November 1997 
statement by Dr. J.S.; an August 1997 audiometric evaluation 
report; VA psychiatric examination reports dated in November 
1998, April 2001, and June 2003; lay statements dated in 
August 2001 and February 2002; a social worker statement 
dated in January 2002; a February 2004 VA dermatology 
examination report, and an August 2005 VA spine examination 
report while new, are not material.  This evidence does not 
establish a diagnosis of a presumptive disease listed under 
38 C.F.R. § 3.309(e).  The August 1996 VA treatment records 
indicate that the veteran had lipomas on his upper arms.  
However, this evidence does not establish that the veteran 
has a presumptive disease listed in 38 C.F.R. § 3.309(e), or 
that the claimed disability is otherwise related to exposure 
to herbicides in service.  Thus, this evidence does not 
relate to this unestablished fact which is necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  This evidence does 
not raise any possibility of substantiating the claim.  
Therefore, this evidence is not material.   

In conclusion, the Board finds that the evidence received 
since the June 1996 rating decision is not new and material, 
and the claim is not reopened.


ORDER

Entitlement to service connection for hypertension is not 
warranted, and the appeal is denied. 

Entitlement to a disability evaluation in excess of 30 
percent is not warranted for the service-connected psoriasis 
of the scalp, and the appeal is denied.

New and material evidence has not been received and the 
claims for service connection for a back disability, 
chloracne due to herbicide exposure, herpes simplex of the 
penis, and tumors due to herbicide exposure are not reopened.  
The appeals are denied.   


____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


